             Case 3:20-cv-06053-RAJ Document 29 Filed 09/21/21 Page 1 of 2



1

2

3                                               U.S. DISTRICT JUDGE RICHARD A. JONES

4

5

6

7

8

9                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10
                                         AT SEATTLE
11

12   TALAMEO S. ALAIMALEATA                       Civil Case No.: 3:20-cv-06053-RAJ

13   .,
14                Plaintiff,                      ORDER RE: UNOPPOSED MOTION FOR
                                                  ATTORNEY FEES UNDER THE EQUAL
15
     vs.                                          ACCESS TO JUSTICE ACT
16
     COMMISSIONER OF SOCIAL SECURITY
17   ADMINISTRATION
18

19                Defendant

20         Based upon the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, Plaintiff's
21   EAJA petition and adjusted invoice and the assignment of EAJA fees to Plaintiff's
22
     attorney by Plaintiff, it is hereby ORDERED that: EAJA attorney's fees in the amount of
23
     $4,957.54 shall:
24
           1) Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S.Ct.
25
     ORDER RE: UNOPPOSED MOTION FOR ATTORNEY FEES UNDER THE EQUAL ACCESS TO JUSTICE
26   ACT Page 1 of 2-- Civil Case No.: 3:20-cv-06053-RAJ

                                                                          Invictus Legal Services
                                                                                P.O. BOX 231024
                                                                          Sacramento, CA 95823
                                                                           Phone: (800) 567-1556
                                                                             Fax: (877) 327-5090
              Case 3:20-cv-06053-RAJ Document 29 Filed 09/21/21 Page 2 of 2



1    2521, 2531-2, 177 L.Ed.2d 91 (2010) and delivered to Plaintiff's counsel; however,
2           2) The Acting Commissioner shall contact the Department of Treasury after this
3
     Order is entered to determine if the EAJA Award is subject to any offset. If the U.S.
4
     Department of the Treasury verifies to the Office of General Counsel that Plaintiff does
5
     not owe a debt, the government will honor Plaintiff's assignment of EAJA Award and
6
     pay the EAJA Award directly to George Andre Fields, Esq, Plaintiff's counsel. If there is
7

8    an offset, any remainder shall be made payable to Plaintiff, based on the Department of

9    the Treasury's Offset Program and standard practices, and the check shall be

10   electronically deposited to Plaintiff's counsel, George Andre Fields, Esq. at P.O. Box
11
     231024, Sacramento, CA 95823.
12
            IT IS SO ORDERED.
13
            Dated this the 21st day of September, 2021.
14

15

16
                                                      A
17
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
18

19

20

21

22

23

24

25
     ORDER RE: UNOPPOSED MOTION FOR ATTORNEY FEES UNDER THE EQUAL ACCESS TO JUSTICE
26   ACT Page 2 of 2-- Civil Case No.: 3:20-cv-06053-RAJ

                                                                           Invictus Legal Services
                                                                                 P.O. BOX 231024
                                                                           Sacramento, CA 95823
                                                                            Phone: (800) 567-1556
                                                                              Fax: (877) 327-5090
